FILE COPY




                  COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                       FORT WORTH

                        NO. 02-14-00291-CV


IN THE MATTER OF THE
GUARDIANSHIP OF FRANCES
PHILLIPS, AN ALLEGED
INCAPACITATED PERSON




                             ------------

        FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
               TRIAL COURT NO. 2014-GD00198-2

                             ------------

                        NO. 02-14-00315-CV

IN THE MATTER OF THE
GUARDIANSHIP OF EDWIN
WOOLEY, AN ALLEGED
INCAPACITATED PERSON




                             ------------

        FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
               TRIAL COURT NO. 2014-GD00251-2

                             ------------
                                                                        FILE COPY




                                    ------------

                                   ORDER

                                    ------------

      We have considered the “Motion Of Amicus Curiae To Participate In Oral

Argument” filed by Terry W. Hammond in cause number 02-14-00291-CV and

“Appellee’s Motion For Additional Time For Oral Argument” filed in cause

numbers 02-14-00291-CV and 02-14-315-CV. The motions are GRANTED.

      Terry W. Hammond will be permitted to present oral argument when the

case is argued on Tuesday, February 17, 2015 at 1:30 PM, before a panel

consisting of Justice Dauphinot, Justice Gabriel, and Justice Sudderth, in the

courtroom of the Court of Appeals for the Second District of Texas, which is

located on the 9th floor of the Tim Curry Criminal Justice Center. This panel is

subject to change by the court. See Tex. R. App. P. 39.8.

      Appellant and appellee will each have a total of twenty (20) minutes for

oral argument with appellant having an additional five (5) minutes for rebuttal.

Hammond will be allowed to present oral argument during any or all of the twenty

(20) minutes allotted to the appellee in accordance with the appellee’s agreement

with Terry W. Hammond. See Tex. R. App. P. 39.5.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record and the amicus curiae.

      DATED February 12, 2015.

                                                   PER CURIAM

                                         2